In a derivative action in equity by a stockholder to restrain acts of waste by the directors and officers of a corporation, under an unlawful contract in restraint of trade, and to compel an accounting, etc., orders strildng out certain paragraphs of the complaint as irrelevant and prejudicial to the defendants and directing plaintiff to serve an amended complaint separately stating and numbering the causes of action alleged in the complaint, reversed upon the law, with ten dollars costs and disbursements, and motions denied, with ten dollars costs, with leave to answer within ten days from the entry of the order hereon. In our opinion, the complaint sets forth a single cause of action in equity, brought by a stockholder in behalf of the corporation, to annul an unlawful contract made by certain defendants in restraint of trade, to restrain the officers and directors of the corporation from continuing the waste of the corporate property and funds pursuant to such unlawful contract, and for an accounting, etc. The facts alleged in the complaint are *895all connected and are parts of a single conspiracy to give to defendant Rubel Corporation a monopoly and control of the ice business in Brooklyn. There is not a separate cause of action for damages for conspiracy and another to restrain the unlawful acts of the defendants, directors and officers of the corporation. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.